Title: To Thomas Jefferson from Antoine Louis Claude Destutt de Tracy, 15 March 1823
From: Tracy, Antoine Louis Claude Destutt de
To: Jefferson, Thomas


                            Monsieur
                            
                                Paris 
                                ce 15 Mars 1823
                            
                        Il y a bien longtems que je n’ai eu le bonheur de recevoir de vos nouvelles; et la crainte de vous importuner m’a empeché de recommencer à vous donner des miennes.  la derniere lettre que j’ai pris la liberté de vous ecrire est du 22 fevrier 1821, elle repondait à la vôtre du 26 Xbre 1820 que j’avais reçue depuis trois jours.  je vous y remerciais de la bonté avec laquelle vous aviez bien voulu accueillir l’edition de mon Commentaire à laquelle j’ai mis mon nom et où je vous rends un juste et trop court hommage.  votre protection et le nom de Montesquieu ont valu à ce petit ouvrage un succès auquel j’etais loin de m’attendre.  on l’a réimprimé ici plusieurs fois et il est traduit actuellement dans toutes les langues de l’Europe.Mais ce dont je suis bien plus flatté, c’est que le 4eme Volume de mes elemens d’ideologie ait eu assez de succès chez vous pour que vous ayez jugé à propos d’en faire faire une Seconde Edition.  je Crois en effet que ce petit traité d’Economie politique vaut mieux que ce que j’ai dit sur le meme sujet dans le Commentaire qui a été accueilli avec une indulgence si universelle.  je desirerais bien voir cette Seconde Edition et savoir si Vous avez bien voulu y faire ajouter le Chapitre second de ma 5eme partie qui traite de l’Amour et dont je vous envoyai le manuscrit.  je vous envoyais aussi avec cette lettre deux exemplaires de mes principes logiques, dont vous aviez la bonté de vous occuper.Je n’ai pas eu le bonheur de recevoir de reponse à tout cela, non plus qu’à la lettre que j’avais eu l’honneur de vous ecrire le 24 9bre 1820 et qui s’est croisée avec la vôtre du 26 Xbre  de la meme année.  dans celle là je vous disais que l’on reimprimait à Londres mon commentaire sur l’esprit des Lois.  je le croyais, mais cela n’a pas eu lieu.  on s’en occupe actuellement, mais je ne sais si cela reussira mieux.  j’ai pourtant sujet de le croire, parceque dans ce moment dans ce pays en haine du gouvernement français et de sa conduite à l’égard de l’Espagne, on parait moins tenir aux Vieilles routines et mieux accueilir les idées liberales.Si je vous fais ces details, Monsieur, ce n’est pas que j’espere que vous preniez la peine de m’y repondre mais c’est pour vous exprimer de nouveau combien vos bontés me sont chères et precieuses.L’objet de ma presente lettre est de vous presenter et de vous recommander l’interessant jeune homme qui aura l’honneur de vous la remettre.  C’est M. Dandolo, fils d’un savant Italien distingué dans les Sciences chimiques et physiques et qui a joué un rôle honorable dans le gouvernement de la republique Cisalpine.  le fils est digne du père.  il voyage pour accroître ses Connaissances.  aimant la liberté, il tourne ses regards avec un vif interet vers votre hemisphere qu’il espere visiter sur plusieurs points, et comme de raison, il tient à grand honneur d’etre reçu par l’homme à qui cette moitié du monde a le plus d’obligations et qui est l’objet de l’admiration de tous ceux qui pensent de l’autre coté de l’ocean.  je serais très heureux, Monsieur, que l’interet que je porte à M. Dandolo put vous disposer à l’accueillir avec bonté et ce serait une nouvelle obligation que je vous aurais.Veuillez bien agreer avec mes hommages tous les vœux que je fais pour votre conservation et votre bonheur.
                            Le Cte. de Tracy
                        P.	S.   Quoique cette lettre n’en vaille guere la peine, je prends la liberté de vous 
l’envoyer par duplicata, parce que je crains que mon jeune Italien ne puisse pas arriver jusqu’à vous et que pourtant j’ai bien envie d’etre rappellé à votre souvenir.
Je ne puis plus m’y recommander par aucune production nouvelle.  Je suis plus aveugle que jamais; je perds la memoire; et je m’eteins avec le regret de ne pouvoir continuer mon ouvrage dont je crois qu’au moins le plan etait bon.  Mais je finis comme j’ai vécu, en vous cherissant & vous admirant.  Ce serait une grande consolation pour moi de recevoir encore une de vos lettres avant de mourir. Editors’ Translation
                            Sir
                            
                                Paris 
                                March 15, 1823
                            
                        It has been a long time since I have had the pleasure of receiving news from you, and the Fear of being inopportune has kept me from starting again to give you news of myself.  The last letter I took the liberty of writing you was dated February 22, 1821, it was a reply to yours dated Xber 26, 1820, which I had received three days before.  In it, I was thanking you for the kindness with which you had been willing to welcome the edition of my Commentary to which I put my name and in which I paid a just and too short homage to you.  Your protection and Montesquieu’s name won this short work a success which I was far from expecting.  It has been printed again several times and it is currently being translated in all the languages of Europe.But what is much more flattering to me is that the 4th Volume of my elements of ideology enjoyed enough success in your country to cause you to find it appropriate to make a second Edition of it.  I do Believe indeed that this little treatise of Political Economy is better than what I have said on the same topic in the Commentary which was welcome with such universal indulgence.  I very much wish to see this Second Edition and to know if you were willing to have added to it the second Chapter of my 5th part, which deals with Love, and of which I had sent you the manuscript.  I had also sent to you with that letter two copies of my principles of logic, of which you were kind enough to take care.I have not had the pleasure of receiving any reply to any of this, nor to the letter I had the honor of writing to you on 9ber 24 1820, and which crossed yours dated Xber 26 of the same year.  In that letter, I was telling you that my Commentary on the Spirit of Laws was being printed again in London.  I thought it was, but it did not happen.  It is being taken care of currently, but I do not know if it will succeed any better.  However, I have good grounds to believe it will, because at the moment, in that country, through hatred of the French government and its behavior towards Spain, it seems that people are less attached to old routines and are more open to liberal ideas.If I give you all these details, Sir, it is not because I hope that you will take the trouble of answering me, but to express to you again how your kindness is precious and dear to me.The object of this letter is to introduce and recommend to you the interesting young man who will have the honor of handing in to you this letter.  He is Mr. Dandolo, son an Italian Scholar who distinguished himself in the Sciences of chemistry and physics, and who played an honorable role in the government of the Cisalpine republic.  the son is worthy of the father.  he is traveling to increase his Knowledge.  loving liberty, he is turning his sights with great interest towards your hemisphere, which he hopes to visit on several points, and as a matter of course, he would regard it as a great honor to be received by the man to whom this half of the world is the most obliged and who is an object of admiration for all thinking people on the other side of the ocean.  I would be very happy, Sir, if the interest I have in Mr. Dandolo could dispose you to welcome him with kindness and this would be another obligation I would have to you.Please accept with my respects all my wishes for your conservation and your happiness.
                            Count Tracy
                        P.	S.  Although this letter is hardly worth it, I am taking the liberty of sending it 
to you in duplicates, because I fear that my young Italian will not be able to reach you, but I really feel like being kindly remembered by you.
I cannot recommend myself to your regard by any new production.  I am 
more blind than ever; I am losing my memory; and I am fading away with the regret of no being able to continue my book of which I believe at least the outline was good.  But I am ending my life as I have lived, cherishing & admiring you.  It would be a great consolation for me to receive one more letter from you before dying.
